355 F. Supp. 2d 482 (2005)
In re GUANTANAMO DETAINEE CASES.
Nos. CIV.A. 02-CV0299(CKK),CIV. A.04-CV1135CESH), CIV.A.04-CV1136CJDB), CIV.A.04-CV1227(RBW), CIV.A.04-CV1144(RWR), CIV.A.04-CV1164(RBW), CIV.A.04-CV1194(HHK).
United States District Court, District of Columbia.
February 8, 2005.
Baher Azmy, Seton Hall Law School Center for Social Justice, Newark, NJ, Eric M. Freedman, Shayana Devendra Kadidal, Center for Constitutional Rights, Christopher G. Karagheuzoff, Joshua Colangelo-Bryan, Mark S. Sullivan, Stewart D. Aaron, Dorsey & Whitney LLP, Karen Lee, Andrew Bruce Matheson, Nathan Reilly, Pamela Rogers Chepiga, Allen & Overy LLP, New York City, Barry J. Pollack, Collier Shannon Scott, PLLC, Muneer I. Ahmad, American University Washington College of Law, Richard J. Wilson, Ralph A. Taylor, Kevin B. Bedell, Dorsey & Whitney LLP, George Brent Mickum, IV, Douglas James Behr, Keller & Heckman, LLP, Washington, DC, Erwin Chemerinsky, Duke Law School, Durham, NC, Stephen Yagman, Yagman & Yagman & Reichmann, Venice Beach, CA, for Plaintiffs.
Terry Marcus Henry, Robert J. Katerberg, Paul Clement, Preeya M. Noronha, U.S. Department of Justice, Washington, DC, for Defendants.

ORDER DENYING MOTION FOR RCONSIDERATION OF ORDER GRANTING STAY PENDING APEAL
JOYCE HENS GREEN, District Judge.
Upon consideration of the Motion for Reconsideration of Order Granting Stay Pending Appeal filed by the petitioners in the above-captioned cases, in light of the substantial resources that would be expended and the significant burdens that would be incurred should this litigation go forward, and upon recognition that a reversal of this Court's January 31, 2005 rulings would avoid the expenditure of such resources and incurrence of such burdens, it is hereby
ORDERED that the Motion for Reconsideration of Order Granting Stay Pending Appeal is DENIED.
IT IS SO ORDERED.